Citation Nr: 1003714	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
status-post squamous cell carcinoma of the larynx, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

Pursuant to the Veteran's request, a video conference hearing 
was scheduled at the RO in November 2008.  The Veteran failed 
to appear for this hearing.  The Veteran has not demonstrated 
good cause for his failure to appear for the hearing and has 
not indicated a desire for another hearing, and as such, the 
Board considers his request withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2009).
  
 
FINDING OF FACT

The competent medical evidence shows that status-post 
squamous cell carcinoma of the larynx resulted in chronic 
laryngitis manifested by hoarseness with inflammation of 
cords; but no recurrence or metastasis, thickening or nodules 
of cords, polyps, submucous infiltration or pre-malignant 
changes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status-
post squamous cell carcinoma of the larynx have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.97, Diagnostic Code 6819-6516 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2006 that 
addressed the notice elements and was sent prior to the 
initial agency of original jurisdiction (AOJ) decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter also 
included the notice provisions set forth in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records, pertinent 
medical records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, and VA medical records.  The Veteran 
was afforded VA medical examinations in June 2006 and August 
2007.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Status-post squamous cell carcinoma of the larynx

The Veteran asserts that he is entitled to an increased 
rating for his service-connected status-post squamous cell 
carcinoma of the larynx.  Ratings for service-connected 
disabilities are determined by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran was granted service connection for squamous cell 
carcinoma of the larynx in December 2002.  He filed a claim 
for an increased evaluation in April 2006.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the squamous cell carcinoma of the larynx was 
rated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6819-6516.  See 38 C.F.R. § 4.27 (2009) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned, the 
additional code is shown after the hyphen).

Diagnostic Code 6819 governs malignant neoplasms of any 
specified part of the respiratory system.  Under Diagnostic 
Code 6819, a rating of 100 percent continues for beyond the 
cessation of any surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after the 
discontinuance of such treatment, the appropriate disability 
rating is determined by mandatory VA examination.  If there 
has been no local recurrence or metastases, the rating is 
based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 
(2009).

Under Diagnostic Code 6516, chronic laryngitis manifested by 
hoarseness with inflammation of cords or mucous membrane is 
rated as 10 percent disabling and chronic laryngitis 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy is rated as 30 percent disabling.  38 
C.F.R. § 4.97, Diagnostic Code 6516 (2009).

An October 2005 VA treatment record noted that the Veteran 
had no complaints three years status post radiation therapy.  
There were some typical post radiation therapy changes with 
some edema in the supraglottic larynx and hypopharynx.  There 
were no masses or ulcerations, and his chords were mobile.  
There was no evidence of cervical adenopathy.  His oral 
cavity and oropharynx were within normal limits, and his ears 
and nose appeared normal.  The impression was no evidence of 
disease with persistent reflux.  

On VA Compensation and Pension Examination in June 2006, the 
Veteran complained of increasing hoarseness and raspy voice.  
The examiner noted that the Veteran's voice was raspy and he 
spoke with some effort, making every effort to project his 
voice.  

An August 2007 VA Compensation and Pension Examination 
report, for which the examiner reviewed the Veteran's medical 
history and examined the Veteran, reflects that the Veteran 
was diagnosed with squamous cell carcinoma and underwent 
irradiation therapy in August 2001.  The examiner noted that 
the medical evidence showed no evidence of recurrence, 
notably in June 2002 or October 2006.  Physical examination 
of the Veteran revealed no gross abnormalities in the ear, 
nose, or throat.  An indirect laryngoscopy revealed the vocal 
chords and epiglottis without apparent lesion.  There was no 
voice abnormality or dysphagia.  The examiner noted that 
previous examinations revealed persistent evidence of some 
inflammation from the radiation therapy.  There was a lipoma 
in the right neck, with no other significant masses.  

The Veteran complained of cramping in the mid-anterior neck, 
both right and left that occurred spontaneously, usually when 
yawning, awakening and sometimes when he moved his head.  
There were no physical findings that would explain the 
cramping.  It occurred two to three times per week and lasted 
a few seconds.  It was cleared by waiting or sitting still 
and rubbing his neck muscles.  The impression was status post 
squamous cell carcinoma of the vocal cords.  In the cramping 
areas there was no clinical evidence of abnormality or 
etiology, but the examiner suspected that it was secondary to 
the irradiation therapy in some way since it was present for 
the past several years since the irradiation.  

Initially, the Board notes that the August 2007 VA opinion is 
adequate.  It is based upon consideration of the Veteran's 
prior medical history and examinations, and also describes 
the disability, in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 
examination report is also probative as the physician had 
access to the claims file and provided a thorough opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted.  The objective medical evidence 
does not show recurrence or metastases, as such, the Board 
considered the residuals of the squamous cell carcinoma.  The 
objective medical evidence shows no gross abnormality.  There 
was inflammation and hoarseness, which is consistent with the 
current 10 percent disability evaluation.  The Veteran also 
experienced cramping in the neck; however, as the medical 
evidence did not show thickening or nodules of the cords, 
polyps, submucous infiltration or pre-malignant changes, a 30 
percent evaluation is not warranted.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (2009).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The August 
2007 examiner specifically found that the Veteran's 
disability in the larynx was not severe.  The cramping in the 
neck also did not cause marked limitation as the duration of 
the cramping episodes was short.  Hence, referral to the RO 
for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted. 


ORDER

Entitlement to an increased evaluation for service connected 
squamous cell carcinoma of the larynx, currently rated as 10 
percent disabling, is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


